GUY, J.
[1] The landlord herein appeals from an order in each of these actions which directed a retaxation of the disbursements of the landlord at the sum of $10 in each case, and refused to direct the clerk to retax disbursements more than said sum of $10. The appeals must be dismissed, as no appeal will lie from an order relaxing costs. Averbuck v. Hochlick, 63 Misc. Rep. 327, 117 N. Y. Supp. 187; Kaliski v. Kaufman, 62 Misc. Rep. 274, 114 N. Y. Supp. 811.
[2] The argument of the appellant, that the time in which to appeal from a judgment might possibly be abridged if a motion made for a retaxation of costs was not decided until the expiration of 14 days from the time it was submitted, is fallacious. The judgment of a *905Municipal Court is not complete until costs are entered (Allen v. Wells Fargo Express Co., 48 Misc. Rep. 610, 95 N. Y. Supp. 597), and therefore the time in which an appeal can be taken would not begin to run until judgment was completed by the entry of, or refusal to enter, the costs. See People ex rel. Solomon v. Land, 109 App. Div. 706, 96 N. Y. Supp. 555.
Appeals dismissed, with $10 costs in each case. All concur.